111 Huntington Ave., Boston, Massachusetts02199-7618 Phone 617-954-5000 January 31, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust V (the “Trust”) (File Nos. 2-38613 and 811-2031) on behalf of MFS® International New Discovery Fund, MFS® Research Fund and MFS® Total Return Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 74 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on January 27, 2014. Please call the undersigned at (617) 954-4340 or David Harris at (617) 954-4417 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn
